           16-00050-NPO Dkt 134 Filed 12/19/18 Entered 12/19/18 14:23:22 Page 1 of 3


Form hna02npo (Rev. 10/18)
                                             UNITED STATES BANKRUPTCY COURT
                                             SOUTHERN DISTRICT OF MISSISSIPPI


IN RE:
          Patricia L. Smith                                                               CASE NO. 13−01920−NPO
                  DEBTOR.                                                                                CHAPTER 7

TRUSTMARK NATIONAL BANK AND DEREK                                                                      PLAINTIFFS
A. HENDERSON, CHAPTER 7 TRUSTEE

VS.                                                                              ADV. PROC. NO. 16−00050−NPO


PATRICIA L. SMITH, RODNEY A. WOODRUFF                                                                DEFENDANTS
(DECEASED), BRIDGETT D.
HUGHES−ANDERSON, ADVANCED MODULAR
HOMES & DEVELOPMENTS, LLC, STONE
SOURCE A GRANITE AND MARBLE
COMPANY, INC., AND ROCK ON KITCHEN &
BATH, INC.


                                             NOTICE OF HEARING AND DEADLINES

        John F. Hawkins, Esq. has filed a Motion to Withdraw as Counsel (the "Motion") (Dkt. #132) with the Court
in the above−styled adversary proceeding.

       Your rights may be affected. You should read these papers carefully and discuss them with your
attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you might wish to consult
one.)

      The Court will hold a hearing on January 14, 2019, at 01:30 PM in the Thad Cochran United States
Courthouse, Bankruptcy Courtroom 4C, 501 East Court Street, Jackson, Mississippi, to consider and act upon the
Motion.

        If you do not want the Court to grant the Motion, or if you want the Court to consider your views on the
Motion, you or your attorney must file a written response explaining your position so that the Court receives it on or
before January 9, 2019 (Response Due Date). Please note that a corporation, partnership, trust, or other business
entity, other than a sole proprietorship, may appear and act in Bankruptcy Court only through a licensed attorney.
Attorneys and Registered Users of the Electronic Case Filing (ECF) system should file any response using ECF.
Others should file any response at U.S. Bankruptcy Court, Thad Cochran U.S. Courthouse, 501 East Court Street,
Suite 2.300, Jackson, MS 39201. If you file a response, you or your attorney are required to attend the hearing. The
hearing will be electronically recorded by the Court.

       If you or your attorney do not take these steps, the Court may decide that you do not oppose the Motion. If no
response is filed, the Court may consider the Motion and enter an order granting relief before the hearing date.


          Dated: 12/19/18                                              Danny L. Miller, Clerk of Court
                                                                       U.S. Bankruptcy Court
                                                                       501 East Court Street, Suite 2.300
                                                                       P.O. Box 2448
                                                                       Jackson, MS 39225−2448
                                                                       601−608−4600
Courtroom Deputy
601−608−4642 (use to advise of settlement)
601−608−4693
16-00050-NPO Dkt 134 Filed 12/19/18 Entered 12/19/18 14:23:22 Page 2 of 3
        16-00050-NPO Dkt 134 Filed 12/19/18 Entered 12/19/18 14:23:22 Page 3 of 3



Parties Noticed:

William H. Leech, Esq.

Christopher H. Meredith, Esq.

Derek A. Henderson, Esq.

R. Michael Bolen, Esq.

John F. Hawkins, Esq.

Patricia L. Smith, Defendant

Olivia Spencer, Esq.

United States Trustee
